                      Case 4:11-cv-06714-YGR Document 481 Filed 08/11/21 Page 1 of 2


            1    THEODORE J. BOUTROUS JR., SBN 132099               MARK A. PERRY, SBN 212532
                    tboutrous@gibsondunn.com                          mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                       CYNTHIA E. RICHMAN (D.C. Bar No.
                    rdoren@gibsondunn.com                           492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                        crichman@gibsondunn.com
                    dswanson@gibsondunn.com                         GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                      1050 Connecticut Avenue, N.W.
                   jsrinivasan@gibsondunn.com                       Washington, DC 20036
            5    GIBSON, DUNN & CRUTCHER LLP                        Telephone: 202.955.8500
                 333 South Grand Avenue Los Angeles, CA 90071       Facsimile: 202.467.0539
            6    Telephone: 213.229.7000
                 Facsimile: 213.229.7520                            ETHAN DETTMER, SBN 196046
            7                                                         edettmer@gibsondunn.com
                 VERONICA S. MOYÉ (Texas Bar No.                    RACHEL S. BRASS, SBN 219301
            8    24000092; pro hac vice)                              rbrass@gibsondunn.com
                   vmoye@gibsondunn.com                             CAELI A. HIGNEY, SBN 268644
            9    GIBSON, DUNN & CRUTCHER LLP                          chigney@gibsondun.com
                 2100 McKinney Avenue, Suite 1100                   GIBSON, DUNN & CRUTCHER LLP
           10    Dallas, TX 75201                                   555 Mission Street
                 Telephone: 214.698.3100                            San Francisco, CA 94105
           11    Facsimile: 214.571.2900                            Telephone: 415.393.8200
                                                                    Facsimile: 415.393.8306
           12
                                                                    Attorneys for Defendant APPLE INC.
           13
                                           UNITED STATES DISTRICT COURT
           14                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                OAKLAND DIVISION
           15

           16
                 IN RE APPLE IPHONE ANTITRUST
           17    LITIGATION                                     Civil Action No. 4:11-CV-06714-YGR
           18

           19

           20

           21
                 DONALD R. CAMERON, et al.,
           22                                                   Civil Action No. 4:19-CV-03074-YGR
                                           Plaintiffs,
           23
                                     vs.
           24
                 APPLE INC.,
           25
                                           Defendant.
           26

           27
                                         NOTICE OF EXHIBITS TO THE
           28                  EXPERT REPORT AND DECLARATION OF AVIEL RUBIN

Gibson, Dunn &
Crutcher LLP     NOTICE OF EXHIBITS TO THE EXPERT REPORT AND DECLARATION OF RUBIN , 4:11-cv-06714-YGR-TSH,
                                                     4:19-CV-03074-YGR
                      Case 4:11-cv-06714-YGR Document 481 Filed 08/11/21 Page 2 of 2


            1           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
            2           The Expert Report and Declaration of Aviel Rubin, Ph.D. (“Rubin Declaration”) was filed as
            3    an exhibit to each of Defendant Apple Inc.’s Oppositions to Plaintiffs’ Motions for Class Certification
            4    (No. 4:11-cv-06714, Dkt. 473-4/476-7; No. 4:19-CV-03074, Dkt. 373-4/376-7). The exhibits to the
            5    Rubin Declaration, containing his Curriculum Vitae and List of Materials Relied Upon, were
            6    inadvertently omitted from the version that was filed. Those documents are attached hereto. All other
            7    aspects of the Rubin Declaration remain unchanged.
            8

            9                                                         GIBSON, DUNN & CRUTCHER LLP
           10

           11                                                         By: /s/ Mark A. Perry

           12                                                                Mark A. Perry

           13                                                         Attorneys for Defendant Apple Inc
           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP     NOTICE OF EXHIBITS TO THE EXPERT REPORT AND DECLARATION OF RUBIN , 4:11-cv-06714-YGR-TSH,
                                                     4:19-CV-03074-YGR
